DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 8th 2022 has been entered. 

Response to Amendment
3.          The Amendment filed on November 8th 2022 has been entered. Currently claims 1, 4, 5, 10, 13, 14 and 19 have been amended, claims 3, 7, 12 and 16 have been cancelled, claims 20 – 24 are newly added with claims 1, 2, 4, 5, 6, 8 – 11, 13 – 15 and 17 – 24 pending.


Response to Arguments
35 U.S.C. §102
4.	Applicant's arguments, see Remarks pp. 9 -11, filed November 8th 2022, with
respect to the rejections of claims 1 – 6, 8, 10 – 14, 17 and 19 under 35 U.S.C. §102 have been fully considered and they are persuasive.
Applicant argues that independent claim 1 as amended, “wherein evaluating each target candidate entity comprises: extracting attribution information corresponding to respective target candidate entities; determining weights for the attribution information corresponding to respective target candidate entities; and evaluating each target candidate entity based on the weight,” is not taught by the Yubao reference. 
Examiner respectfully agrees. Corresponding independent claims and associated dependent claims inherit such recitation. 
Upon further consideration new grounds of rejection have been necessitated due
to Applicant's amendments and are made in view of Clark et al., (United States Patent Publication Number 20170099291) hereinafter Clark. Newly added claims are examined under Sharifi eta al, (United States Patent Number 9788179), Moon et al., (Unite States Patent Number 11442992) and Wu eta al., (United States Patent Publication Number 20210150545).  

Claim Rejections – 35 U.S.C. §103

5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all
obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	The factual inquiries set forth in Graham v John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness
under 35 U.S.C. 103 are summarized as follows:
a. Determining the scope and contents of the prior art
b. Ascertaining the differences between the prior art and the claims at issue
c. Resolving the level of ordinary skill in the pertinent art
d. Considering objective evidence present in the application indicating
obviousness or nonobviousness

Claims 1, 2, 4, 5, 8, 10, 11, 13, 14, 17 and  19 - 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yubao et al., (CN107193921) hereinafter Yubao in view of Clark et al., (United States Patent Publication Number 20170099291) hereinafter Clark.
Regarding claim 1 Yubao teaches  an error correction method, (error correction process step S3 Page 2) implemented by a method (process step S3 Page 2)  comprising: determining a plurality of target candidate entities (plurality of candidate sets step S104 Page 2) such as “plurality of target candidate entities” from a preset dictionary tree (dictionary tree step S2 Page 2) based on a query request; (query string step S3 Page 2) such as “query request” for each target candidate entity, (each candidate set step S104 Page 2) obtaining a first probability (evaluates a query probability step S3 Page 4) such as “first probability” that the target candidate entity (candidate set S102 Page 4) is a legitimate entity; (matched candidate set S201 Page 4) such as “legitimate entity” by calculating the target candidate entity (plurality of candidate sets step S104 Page 2) based on a language model; (language model Page 1) 
evaluating (evaluate S3 Page 2) based on an evaluation model  (N-gram language model Page 2)  each target candidate entity (each candidate set step S104 Page 2)  to obtain an evaluation result, (reasonableness of each candidate set step 104 Page 2) a target candidate entity (candidate set S102 Page 4) corresponding to an evaluation result; (reasonableness of each candidate set step 104 Page 2) and determining a real intent entity (word with the highest similarity S203 Page 2) such as “real intent entity” corresponding to the query request (query string input step S3 Page 2) such as “query request” based on the first probability (query probability step S3 Page 4) such as “first probability” and the evaluation result; (reasonableness of each candidate set step 104 Page 2) 
Yubao does not fully disclose wherein evaluating each target candidate entity comprises: extracting attribution information corresponding to respective target candidate entities; determining weights for the attribution information corresponding to respective target candidate entities; and evaluating each target candidate entity based on the weight.
	Clark teaches wherein evaluating (determine [0021]) such as “evaluating” each target candidate entity (candidate entities [0021]) such as “target candidate entity” comprises: extracting attribution information (extract attributes or metadata [0018]) corresponding to respective (respective [0030]) target candidate entities; (candidate entities [0021]) such as “target candidate entity” determining weights for the attribution information (specify weights for attributes or features, [0029]) corresponding (corresponding [0029]) to respective (respective [0030]) target candidate entities; (candidate entities [0021]) such as “target candidate entity”  and evaluating (determine [0021]) such as “evaluating” each target candidate entity  (candidate entities [0021]) such as “target candidate entity”  based on (based on [0028])  the weight (weight [0029])	
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yubao to incorporate the teachings of Clark wherein evaluating each target candidate entity comprises: extracting attribution information corresponding to respective target candidate entities; determining weights for the attribution information corresponding to respective target candidate entities; and evaluating each target candidate entity based on the weight. By doing so from each of a plurality of online identity services, a set of identities matching at least one attribute of the set of attributes, intersecting the sets of identities to create a set of candidate identities, computing a score for each identity in the set of candidate identities, wherein each score reflects a likelihood that the respective candidate identity is associated with the account identifier; and returning a ranked list of the scored candidate identities and an indication of at least one item of evidence linking the
respective candidate identity to the account identifier. Clark [0006]
Claims 10 and 19 correspond to claim 1 and are rejected accordingly.

Regarding claim 2 Yubao in view of Clark teaches  the error correction method of claim 1
Yubao as modified further teaches comprising: calculating a second (rationality probability step S3 Page 2) that the query request (query string input step S3 Page 2) such as “query request” is inputted correctly; (whether the character string is a correct English word step S203 Page 2) wherein determining (determine step S203 Page 2)  the plurality of target candidate entities (plurality of candidate sets step S104 Page 2) such as “plurality of target candidate entities” from the preset dictionary tree (dictionary tree step S2 Page 2) based on the query request (query string input step S3 Page 2) such as “query request” comprises: determining (determine step S203 Page 2) the plurality of target candidate entities (plurality of candidate sets step S104 Page 2) such as “plurality of target candidate entities” from the preset dictionary tree (dictionary tree step S2 Page 2) based on the query request (query string input step S3 Page 2) such as “query request” in response to that the second probability  (rationality probability step S3 Page 2) is smaller than a first threshold (rationality probability is lower than a set threshold A S3 page 2)
	Claim 11  corresponds to claim 2 and is rejected accordingly

Regarding claim 8 Yubao in view of Clark teaches  the error correction method of claim 1
Yubao further teaches wherein determining (determine step S203 Page 2) 
 the real intent entity (word with the highest similarity S203 Page 2) such as “real intent entity”  corresponding to the query request (query string input step S3 Page 2) such as “query request”  based on the first probability (query probability step S3 Page 4) such as “first probability”  and the evaluation result (reasonableness of each candidate set step 104 Page 2) comprises: for each target candidate entity, (candidate set S102 Page 4)  weighting (relevancy ranking [0042]) such as “determining weights”  the first probability (query probability step S3 Page 4) such as “first probability”  and the evaluation result (reasonableness of each candidate set step 104 Page 2)
 corresponding to the target candidate entity, (candidate set S102 Page 4)
 to obtain a weighted value (set threshold value D step S404 Page 3) corresponding to the target candidate entity; (candidate set S102 Page 4)  and determining (determine step S203 Page 2) a target candidate entity (candidate set S102 Page 4)  corresponding to a maximum weighted value (highest score stepS104 Page 2)  as the real intent entity (word with the highest similarity S203 Page 2) such as “real intent entity”
	Claim 17 corresponds to claim 8 and is rejected accordingly

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yubao et al., (CN107193921) hereinafter Yubao in view of Clark et al., (United States Patent Publication Number 20170099291) hereinafter Clark and in further view of Nelson et al., (United States Patent Publication Number 20190102370) hereinafter Nelson.
Regarding claim 9 Yubao in view of Clark teaches the error correction method of 
claim 1
 Yubao as modified does not fully disclose, further comprising: extracting a plurality of entities from a preset knowledge base; and taking each entity as a node of the preset dictionary tree, taking an entity item of the entity as a child node of the node, and assigning a unique identifier to the entity item, to obtain the preset dictionary tree
Nelson teaches extracting (organized into sections [0072]) such as “extracting” 
a plurality of entities (first section entity 130, second section entity 132, third section entity 134 and outline entity 136 [0072]) from a preset knowledge base; (database [0070] such as “Knowledge base” and taking each entity as a node (section entity associated with or represented by the node [0302]) of the preset dictionary tree, (causal tree [0077]) see Figs 2-6, 9, 10B, 10D, 11B and 11C taking an entity item (user editing instruction [0116]) such as “entity item” of the entity (any one of first section entity 130, second section entity 132, third section entity 134 and outline entity 136 [0072])  as a child node of the node, (Fig. 2B, (204) user editing instruction “4 ‘p’ ” is a child node [0079]) of node (202) “2 ‘p’ “ [0078]) and assigning a unique identifier to the entity item, (Fig. 12, (1204) assigning an identifier unique to the user editing instruction [0149]) to obtain the preset dictionary tree (causal tree [0077]) see Figs 2-6, 9, 10B, 10D, 11B and 11C
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yubao in view of Clark to incorporate the teachings of Nelson whereby   extracting a plurality of entities from a preset knowledge base; and taking each entity as a node of the preset dictionary tree, taking an entity item of the entity as a child node of the node, and assigning a unique identifier to the entity item, to obtain the preset dictionary tree. By doing so each vertex or node in the tree contains a list of children sorted by the identifiers, youngest to oldest. Nelson [0190]
Claim 18 corresponds to claim 9 and is rejected accordingly. 

Regarding claim 20 Yubao in view of Clark teaches  the error correction method of claim 1
Yubao as modified further teaches wherein, determining (determine step S203 Page 2) the plurality of target candidate entities (plurality of candidate sets step S104 Page 2) such as “plurality of target candidate entities”  from the preset dictionary tree (dictionary tree step S2 Page 2)  based on the query request (query string input step S3 Page 2) such as “query request” comprises: performing a calculation (convert step S102) such as “calculation”  on a character string (query string step S103) such as “character string”  in the query request (query string input step S3 Page 2) such as “query request” and the preset dictionary tree, (dictionary tree step S2 Page 2)
 to obtain a plurality of original candidate entities; (query words are converted into Pinyin step S102 Page 2) such as “plurality of original candidate entities” and selecting (find step S102 Page 2) such as “selecting”  the plurality of target candidate entities (plurality of candidate sets step S104 Page 2) such as “plurality of target candidate entities”  corresponding to the query request (query string input step S3 Page 2) such as “query request” from the plurality of original candidate entities (Pinyin step S102 Page 2) such as “plurality of original candidate entities” based on a second threshold (query string is less than the threshold B step S3 Page 2)


	Regarding claim 4 Yubao teaches  the error correction method of claim 20
Yubao as modified further teaches wherein selecting (find step S102 Page 2) such as “selecting”  the plurality of target candidate entities (plurality of candidate sets step S104 Page 2) such as “plurality of target candidate entities”  corresponding to the query request (query string input step S3 Page 2) such as “query request”  from the plurality of original candidate entities (Pinyin step S102 Page 2) such as “plurality of original candidate entities” based on the second threshold (threshold B step S3 Page 2) comprises: calculating a first distance (use the edit distance algorithm step S102)
between each original candidate entity (Pinyin step S102 Page 2) such as “plurality of original candidate entities”  and the query request; (query string input step S3 Page 2) such as “query request”  comparing each first distance (character string in the front part of the substring step S103 Page 2)   with the second threshold; (edit distance algorithm uses threshold B in it recursive process step S103 Page 2) and determining the original candidate entity (Pinyin step S102 Page 2) such as “plurality of original candidate entities” corresponding to the first distance (character string in the front part of the substring step S103 Page 2)  smaller than or equal to the second threshold (less than the threshold B step S3 Page 2)  as the target candidate entity  (the certain character string search that is matched step S301 Page 2) such as “the target candidate entity”
	Claims 13 and 21 corresponds to claim 4 and is rejected accordingly

Regarding claim 5 Yubao teaches  the error correction method of claim 20
Yubao as modified further teaches wherein when the second threshold (threshold B step S3 Page 2)  comprises a third threshold (threshold E step S405 Page 3)  and the fourth threshold, (threshold F step S405 Page 3) selecting (find step S102 Page 2) such as “selecting”  the plurality of target candidate entities (plurality of candidate sets step S104 Page 2) such as “plurality of target candidate entities”  corresponding to the query request (query string input step S3 Page 2) such as “query request”   from the plurality of original candidate entities (Pinyin step S102 Page 2) such as “plurality of original candidate entities”  based on the second threshold (threshold B step S3 Page 2)
 comprises: calculating a second distance (character string in the later part of substring step S103 Page 2)  between each original candidate entity (query words are converted into Pinyin step S102 Page 2) such as “plurality of original candidate entities”
 and the query request (query string input step S3 Page 2) such as “query request”
 based on a first algorithm; (edit distance algorithm step S103 Page 2) comparing each second distance (character string in the later part step S103 Page 2)
 with the third threshold; (threshold E step S405 Page 3) extracting a first candidate entity (excavated new word Page 5) such as “first candidate entity”  corresponding to the second distance (character string in the later part step S103 Page 2)  smaller than or equal (less than S3 Page 2)  to the third threshold (threshold E S405 Page 3)
 from the plurality of original candidate entities; (Pinyin step S102 Page 2) such as “plurality of original candidate entities”  calculating a third distance (the recursive search of character string in the front part of the substring and the character
string in the latter part step S103 Page 2)  between each first candidate entity (excavated new word Page 5) such as “first candidate entity”  and the query request (query string input step S3 Page 2) such as “query request”  based on a second algorithm; (maximum fuzzy matching algorithm step S103 Page 2) and taking the first candidate entity (excavated new word Page 5) such as “first candidate entity”
 corresponding to the third distance (the recursive search of character string in the front part of the substring and the character string in the latter part step S103 Page 2)
 smaller than or equal to (less than S3 Page 2)  the fourth threshold (threshold F S405 Page 3)  as the target candidate entity (the certain character string search that is matched step S301 Page 2) such as “the target candidate entity”
Claim 14 corresponds to claim 5 and is rejected accordingly.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yubao et al., (CN107193921) hereinafter Yubao in view of Clark et al., (United States Patent Publication Number 20170099291) hereinafter Clark and in further view of Smith et al., (United States Patent Publication Number 20200098161) hereinafter Smith.
Regarding claim 6 Yubao in view of Clark teaches the error correction method
 Of claim 5.
 Yubao as modified does not fully disclose wherein when the first algorithm is an 
edit distance algorithm, the second algorithm is a Jaccard distance algorithm; and when the first algorithm is the Jaccard distance algorithm, the second algorithm is the edit distance algorithm.
Smith teaches wherein when the first algorithm is an edit distance 
Algorithm (edit distance comparison methods [0034]) such as “edit distance algorithm”
the second algorithm is a Jaccard distance algorithm; (Jaccard index comparison [0036]) such as “Jaccard distance algorithm” and when the first algorithm is the Jaccard distance algorithm, (Jaccard index comparison [0036]) such as “Jaccard distance algorithm” the second algorithm is the edit distance algorithm (edit distance comparison methods [0034]) such as “edit distance algorithm”
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yubao in view of Clark to incorporate the teachings of Smith wherein when the first algorithm is an edit distance algorithm, the second algorithm is a Jaccard distance algorithm; and when the first algorithm is the Jaccard distance algorithm, the second algorithm is the edit distance algorithm.  By doing so such document comparison algorithms may then be effectively calculated through a texture mapping algorithm on the GPU in 308. Smith [0072]
Claim 15 corresponds to claim 6 and is rejected accordingly. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yubao et al., (CN107193921) hereinafter Yubao in view of Clark et al., (United States Patent Publication Number 20170099291) hereinafter Clark and in further view of Sharifi et al., (United States Patent Number 9788179) hereinafter Sharifi
Regarding claim 22 Yubao in view of Clark teaches  the error correction method of claim 1.
Yubao as modified does not fully disclose wherein the language model comprises a NGRAM language model.
	Sharifi teaches wherein the language model (model Col. 34 ln 44) comprises a NGRAM language model (sequences of NGRAM Col 6 ln 45)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yubao in view of Clark to incorporate the teachings of Sharifi wherein the language model comprises a NGRAM language model. By doing so entity
mention identification can include looking up tokens or sequences of ngrams. Sharifi Col. 6 ln 43 - 44

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yubao et al., (CN107193921) hereinafter Yubao in view of Clark et al., (United States Patent Publication Number 20170099291) hereinafter Clark and in further view of Moon et al., (United States Patent Number 11442992) hereinafter Moon
Regarding claim 23 Yubao in view of Clark teaches  the error correction method of claim 1.
Yubao as modified does not fully disclose wherein evaluating each target candidate entity employs a neural network model.
	Moon teaches wherein evaluating each target candidate entity (candidate entities Col 16 ln 41) employs a neural network model (deep convolution neural network  (DCNN) Col. 16 ln 54)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yubao in view of Clark to incorporate the teachings of Moon wherein evaluating each target candidate entity employs a neural network model. By doing so the proactive agent 285 may also rank the generated candidate entities based on the user profile and the content associated with the candidate entities. The ranking may be based on the similarities between a user's interests and the candidate entities. Moon Col. 16 ln 55 – 59.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yubao et al., (CN107193921) hereinafter Yubao in view of Clark et al., (United States Patent Publication Number 20170099291) hereinafter Clark and in further view of Wu et al., (United States Patent Publication Number 20210150545) hereinafter Wu
Regarding claim 24 Yubao in view of Clark teaches the error correction method of claim 1,
Yubao as modified does not fully disclose  wherein a learning to rank model is utilized in the evaluating each target candidate entity.
Wu teaches wherein a learning to rank model (learning-to-rank
(LTR) model [0167]) is utilized in the evaluating each target candidate entity (candidate recommendation list [0167]) such as “target candidate entity”
It would have been prima facie obvious to one of ordinary skill in the art before 
the effective filing date of the claimed invention to have modified Yubao in view of Clark to incorporate the teachings of Wu wherein a learning to rank model is utilized in the evaluating each target candidate entity. By doing so when applying, inputs to the LTR
model may comprise at least one of the user profile obtained at 1804 or 1814, a candidate recommendation list 1830 associated with the partner entity, and time information 1840. Wu [0167]


Examiner's Request
7. 	The examiner requests, in response to this office action, support must be shown
for language added to any original claims on amendment and any new claims. That is,
the applicant is requested to indicate support for amended claim language and newly
added claim language by specifically pointing to page(s) and line number(s) in the
specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This
will assist the examiner in prosecuting the application. When responding to this office
action, applicant is advised to clearly point out the patentable novelty which he or she
thinks the claims present, in view of the state of art disclosed by the references cited or
the objections made. He or she must also show how the amendments avoid such
references or objections. In amending a reply to a rejection of claims in an application
or patent under reexamination, the applicant or patent owner must clearly point out the
patentable novelty which he or she thinks the claims present in view the state of the art
disclosed by the references cited or the objections made. The applicant or patent owner
must also show how the amendments avoid such references or objections.

Conclusion
8. 	The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
	Gareth E. Hutchins (United States Patent Publication Number 20200310490) hereinafter Hutchins teaches “for instance, a named entity "London" can weigh more when mentioned in close proximity to "UK," and can weigh less when mentioned in close proximity to "Canada." Such weights can be passed to the AI platform for use in creating concepts ( e.g., this email is about "Gareth," "Open Text," and "coffee" and, as such, the AI platform can update a knowledge base to include "coffee" as a concept associated with a document containing "Gareth" and "Open Text") [0072])”

9.	 Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Kweku Halm whose telephone number is (469) 295-
9144. The examiner can normally be reached on 7:30AM - 5:30PM Mon - Thur. If
attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone
number for the organization where this application or proceeding is assigned is 571-273-
8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published
applications may be obtained from either Private PAIR or Public PAIR. Status information
for unpublished applications is available through Private PAIR only. For more
information about the PAIR system, see http://pair-direct.uspto.gov. Should you have
questions on access to the Private PAIR system, contact the Electronic Business Center
(EBC) at 866-217-9197 (toll-free).
/KWEKU WILLIAM HALM/Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166